Title: To George Washington from Charles Smith, 30 July 1758
From: Smith, Charles
To: Washington, George



Sir
Fort Loudoun July the 30th 1758

I Received Your favour July the 25th by Mr Campbel’s man, the Inclosed I have Sent Down by a Safe Hand, and according to Your Directions I have Sent by the bearer Six plates and a dish, I received a Letter the Date of the 20th Inst. from the Governor of Virginia wherein he has Informed me that Lord Fairffax and Captn Rutherford has wrote to him, Concerning

the 20 Rangers that was Stationed here, which has Given Displeasure To the Inhabitants, But he Say’s Let what measures will be taken it Gives Dissatisfaction to one or another, for which he blames Captn Rutherford and his Officers very much, and Say’s he Can’t See that they are out of their duty at all as they are Paid by the Province, he Immagin’s they Can be Ordered To any part for the Good of the Country, & as there Is a Quantity of the Country Stores at Winchester he thinks it Necessary that the Same twenty Shall Continue as a Guard, as it is not In his power to have them Reliev’d by the Millitia or any Other Effective Men, Else he would Freely do it, he has also wrote To Lord Fairffax & Captn Rutherford, and Says he is Informed that the Company is More out of their duty by being Stationed by Sixes and Sevens at Particular houses, as he Immagin’s that noe person ought to be Indulged more than another, he Says if Lord Fairffax has Ninety miles of the Frontiers Diserted, he Immagin’s it to be his own Ground, and he may have as many Commissions as he pleases to Raise in his own County, of the Millitia, but he Immagin’s them all to be a Dissatisfyed People, and No Person whatsSoEver Can please them, Captn Rutherford thinks it Necessary to Divide his Company into three parts, and order one of them to make this place their Randisvous, and Constantly keep rangeing Under the Mountains, and on the Watters of Cape Capon and To return With what Inteligence they Can Get, In Every Two or three days, which I believe will be Greater Sattisfaction to the men, to have one of their own officers with them, it will answer the Intent of Guarding the Stores Near as well as to have them Constantly Garrisoned here, as their return may be Every two days.
The Governor has Ordered me to Carry on the well and Close the Buildings, and then to make a return of what is Next wanting to be done, but has not Mentoned one word about money, to Carry on those buildings it is not an Easie matter to Carry on So heavy Buildings without Subsistance, but Still I must be Contented & obey Orders, but Could wish times Better.
Thare is 25 of the Caralinians here & has not one Gun among them & I Dont know in What Manner they will Get up to Fort Cumberland I have Inclosed an Axact Return of All The Spare Arms left here beloning to the Contry—Colo. Wood Still

Very Bad yet with the Gout & is not able to write, but Begs to be Remember’d to You, as Well as Your Hume Servt

Chs Smith

